DETAILED ACTION
Claims 1-10 are pending. 
Claims 1-10 are rejected. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/09/2020 is being considered by the examiner. However, it is noted it appears the information disclosure statement is blank. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4 recite the limitation "the resin component" in lines 2 and 3. There is insufficient antecedent basis for these limitations in the claim. Further, it is unclear if “the resin component of the in the second component” refers to the propylene-based polymer (2) or the propylene-based resin composition comprising the propylene-based polymer (2). The Examiner will interpret “the resin component” as “the propylene-based resin composition” in lines 2 and 3. 
Claim 3 recites the limitation “the resin component” in line 2 and “the resin composition” in line 3. There is insufficient antecedent basis for these limitations in the claim. The Examiner will interpret “the resin component” as “the propylene-based resin composition” in line 2 and “the resin composition” as “the propylene-based resin composition” in line 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koori et al. (US 2013/0323995) (Koori) in view of Morimoto et al. (US 2011/0189915) (Morimoto).
Regarding claims 1 and 9
Koori teaches a core-sheath composite fiber containing a crystalline resin composition as the sheath component and a high crystalline polypropylene as the core component, wherein the crystalline resin composition contains a low crystalline polypropylene and the same high crystalline polypropylene as used in the core component. Paragraphs [0045-0048], [0062], and [0128]. 
Koori teaches the melting point of the low crystalline polypropylene is 70ºC measured using an identical method as claimed, wherein the low crystalline polypropylene has a weight average molecular weight of 120,000 and the molecular weight distribution of2.0. Paragraphs [0023], [0028], [0034-0035], [0085], and Table 1. 
Koori teaches the high crystalline polypropylene has a melting point of 164ºC and a melt flow rate of 30 g/10 min measured using an identical method as claimed. Paragraphs [0047-0048], [0114], and [0136]. 
Koori teaches the core-sheath composite fiber is used in a nonwoven fabric for a disposable diaper. Paragraphs [0062] and [0139]. 

Koori does not explicitly teach the core-sheath composite is crimped.
With respect to the difference, Morimoto teaches a crimped conjugated fiber used in a nonwoven fabric for as disposable diaper. See, e.g., Abstract and paragraph [0204]. 

Morimoto and Koori are analogous art as they are both drawn to conjugate fibers used in nonwoven fabrics for use in diapers. 
In light of the motivation of using crimped fibers as taught by Morimoto, it therefore would have been obvious to one of ordinary skill in the art to crimp the core-sheath composite fiber of Koori, in order to provide the nonwoven fabric comprising the core-sheath composite fibers excellent softness and bulkiness, and thereby arrive at the claimed invention. 
.
Regarding claim 2
Given the core component, i.e., the second component, comprises only the high crystalline polypropylene, i.e., the propylene-based polymer (2), the limitation regarding the melt flow rate of the propylene-based resin composition of the second component is met as the core component comprises the high crystalline polypropylene, not a propylene-based resin composition comprising the high crystalline polypropylene.

Regarding claim 3
Given the core component, i.e., the second component, comprises only the high crystalline polypropylene, i.e., the propylene-based polymer (2), the limitation regarding the degree of crystallization of the propylene-based resin composition of the second component is met as the core component comprises the high crystalline polypropylene, not a propylene-based resin composition comprising the high crystalline polypropylene.

Regarding claim 4
Given the core component, i.e., the second component, comprises only the high crystalline polypropylene, i.e., the propylene-based polymer (2), the limitation regarding the half-

Regarding claim 5
Koori further teaches the sheath component comprises 25% by mass of the low crystalline polypropylene. Paragraph [0128]. Given the core component, i.e., the second component, comprises only the high crystalline polypropylene, i.e., the propylene-based polymer (2), the limitation regarding the mass ratio of the propylene-based resin composition is met as the core component comprises the high crystalline polypropylene, not a propylene-based resin composition comprising the high crystalline polypropylene. 
	
Regarding claims 6 and 7
 	Koori further teaches the low crystalline polypropylene is a homopolymer. Paragraphs [0115-0117]. 

Regarding claim 8
Koori in view of Morimoto teaches all of the limitation of claim 1 above, however Koori does not explicitly teach the core-sheath composite fiber is a side-by-side type fiber or an eccentric core-sheath type fiber. 
With respect to the difference, Morimoto teaches a crimped conjugated fiber used in a nonwoven fabric for as disposable diaper. See, e.g., Abstract and paragraph [0204]. Morimoto teaches the cross-sectional configuration of the crimped conjugated fiber is an eccentric core-sheath configuration. Paragraph [0067].
As Morimoto expressly teaches, eccentric core-sheath crimped conjugate fibers are preferred because they show excellent crimp properties. Paragraph [0105]. 

In light of the motivation of using an eccentric core-sheath cross-sectional configuration as taught by Morimoto, it therefore would have been obvious to one of ordinary skill in the art to modify the crimped core-sheath composite fiber of Koori such that the cross-sectional configuration is an eccentric core-sheath type, as eccentric core-sheath crimped conjugate fibers are preferred because they show excellent crimp properties, and thereby arrive at the claimed invention. 

Regarding claim 10
Koori further teaches the nonwoven fabric is a multi-layered fabric including a laminate of two layers or three layers, wherein at least one of the layers comprises the core-sheath composite fiber. Paragraphs [0062], [0064-0065], and [0079].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789